Mr. Chief Justice Marshall
delivered the opinion of the court.
The question in this case is, whether the intelligence df.éxtrinsic circumstances, which might influence the price of the commodity, and which was exclusively within the knowledge of the vendee, ought to haye been,,communicated by him,to the vendor? 'j’he court is of opinion that he Was not bound to communicate it. It Would be difficult to circumscribe the contrary doctrine within proper limits, where tho means of intelligence are equally accessible to both parties. But at the same time, each party must take care not to say or do any thing tending to impose upon the other. The court thinks that the absolute instruction of the judge was erroneous, and that the question, whether any imposition was practised by* the vendee ¡upon the Vendor ought to have béen submitted to the jury. For thesareasohs the judgment must be reversed, and the cause'remanded to the district court of Louisiana, with directions to award a venire facids de novo,
Venire-de novo awarded.